Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2020 and 5/11/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman (US. 6,231,136).
Freeman discloses a seal protection mechanism (e.g. figures 2-3) for a shaft seal of a land-based vehicle (intended use, see MPEP 2113-2114), the seal protection mechanism comprising: a fixed part (e.g. 56) which is fixable relative to the vehicle (e.g. again intended use, see MPEP 2113-2114); a rotary part (e.g. 28) which is rotatable relative to the fixed part about an axis (e.g. axis 14), the rotary part being configured to rotate with a shaft about which the shaft seal is disposed (e.g. intended use, see MPEP 2113-2114); wherein one of the fixed part and the rotary part comprises an axial opening, the other of the fixed part and the rotary part being at least partly receivable in the axial opening (both parts are partially received in each other, figure 3), the fixed part and the rotary part thereby defining a passageway (e.g. 62); wherein at least one of the fixed part and the rotary part comprises a debris breaking portion (e.g. portion around the space or passage 62), the debris breaking portion being disposed in the passageway; and wherein in use rotation of the rotary part relative to the fixed part causes the debris breaking portion to break apart any debris passing through said passageway towards the shaft seal (e.g. method or intended use limitation, see MPEP 2113-2114).
Regarding claim 2: The debris breaking portion is a debris grinding portion (e.g. element with portions with sharp corners extending from 28), a debris cutting portion (e.g. the sharp corners can be cutting portion depending on type of debris), a debris crushing portion and/or a debris masticating portion, or any combinations thereof (e.g. see above).
Regarding claim 3: The debris breaking portion is a debris grinding portion including a grinding edge (e.g. the sharp corners can be grinding portion depending on the type of debris).
Regarding claim 4: The grinding edge is one or more of a sharpened edge, a serrated edge or a cycloidal edge (e.g. the sharp corners, figure below).
Regarding claim 6: The fixed part comprises the debris breaking portion and the rotary part comprises a further debris breaking portion (e.g. the sharp corners, annotated figure 3 below).
Regarding claim 7: . (original) The seal protection mechanism of claim 6, wherein the debris breaking portion and the further debris breaking portion are debris grinding portions, debris cutting portions, debris crushing portions or debris masticating portions, or any combinations thereof (e.g. the sharp corners can be grinding or cutting portions depending on the type of debris).
Regarding claim 8: The debris breaking portion is a debris grinding portion including a grinding edge and the further debris breaking portion is a further debris grinding portion including a further grinding edge (e.g. the sharp corners can be grinding or cutting portions depending on the type of debris).
Regarding claim 9: One or more of the grinding edges and the further grinding edge are one of a sharpened edge, a serrated edge or a cycloidal edge (e.g. the sharp corners can be grinding or cutting portions depending on the type of debris).

    PNG
    media_image1.png
    234
    420
    media_image1.png
    Greyscale

Regarding claim 11: The fixed part defines a first annular channel and the rotary part defines a second annular channel at respective ends thereof, wherein one of said ends defines said opening and the other end is receivable into said opening (e.g. figure 3 shows this).
Regarding claim 12: The first annular channel and the second annular channel cooperate to define the passageway (e.g. 62); optionally wherein said passageway is tortuous (e.g. that is the case as seen in figure 3).
Regarding claim 13: The first annular channel is defined by a drum portion of the fixed part, a radial wall of the fixed part and an axially extending wall of the fixed part (e.g. figure 3 shows this, where 56 is part of the drum portion of the fixed part); and, optionally, wherein the second annular channel is defined by a drum portion of the rotary part (e.g. figure 3, where 28 is part of the drum portion of the rotary part), a radial wall of the rotary part and an axially extending wall of the rotary part.
Regarding claim 14: The fixed part is separable about a split line into a first section of the fixed part and a second section of the fixed part (e.g. figures 1-9, claims and column 1, line 60 to column 2, line 11).
Regarding claim 15: The rotary part is separable about a split line into a first half section of the rotary part and a second half section of the rotary part (e.g. figures 1-9, claims and column 1, line 60 to column 2, line 11).
Regarding claim 16: The first half section of the rotary part comprises a first rotary part flange and the second half section of the rotary part comprises a second rotary part flange; and, optionally, wherein the first half section of the rotary part and the second half section of the rotary part are secured together by bringing the first rotary part flange into abutment with the second rotary part flange (e.g. figures 1-9, claims and column 1, line 60 to column 2, line 11).
Regarding claim 17: Each of the first rotary part flange and the second rotary part flange comprise a plurality of corresponding rotary part flange bores, the corresponding rotary part flange bores aligning for passage of one or more fasteners therethrough (e.g. figures 1-9, claims and column 1, line 60 to column 2, line 11).
Regarding claim 18: The fixed part is adapted to be fixed to a body of the vehicle (e.g. see entire document).
Regarding claim 19: The rotary part is adapted to be fixed, directly or indirectly, to a wheel or sprocket of the vehicle (e.g. see entire document).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Kometani et al (US. 20090085303A1).
Freeman discloses the invention as claimed above but fails to disclose that one of the grinding edge and the further grinding edge are intermittent about a circumference of the debris grinding portion and the further debris grinding portion respectively. Kometani discloses that one of the grinding edge and the further grinding edge are intermittent about a circumference of the debris grinding portion and the further debris grinding portion respectively. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the edge with the sharp corners of Freeman to have intermittent edges as taught by Kometani, to reduce cost, reduce weight and provide more corners for providing grinding of debris (e.g. intermittent elements would have at least four corners and provide lighter member).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see references on IDS form, no claims are patentable in view of rejections provided above and references cited on 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VISHAL A PATEL/Primary Examiner, Art Unit 3675